Citation Nr: 1422918	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  07-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to disability ratings for bilateral pes planus, with right foot sesamoiditis with surgeries, higher than 0 percent from July 5, 2005, and 10 percent from August 19, 2010.

2.  Entitlement to disability ratings for right ankle deltoid ligament strain higher than 0 percent from July 5, 2005, and 10 percent from March 18, 2013.

3.  Entitlement to disability ratings for left ankle strain higher than 0 percent from July 5, 2005, and 10 percent from December 14, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a June 2006 rating decision, the RO granted service connection, effective July 5, 2005, for several disorders, including bilateral pes planus, right ankle deltoid ligament strain, and left ankle strain.  The RO assigned 0 percent disability ratings for each of those disorders.

In August 2009, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the Veteran's claims file.

In March 2010, the Board remanded the issues of the ratings for bilateral pes planus and right and left ankle disabilities, to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.

In a September 2011 rating decision, the RO granted an increase to a 10 percent rating, effective August 19, 2010, for bilateral pes planus.

In September 2012, the Board again remanded the issues of the ratings for bilateral pes planus and right and left ankle disabilities to the RO via the AMC, for the development of additional evidence.  In reviewing the case in September 2012, the Board found that the evidence of record raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board remanded the TDIU for the Veteran to be provided notice regarding TDIU claims, and to develop evidence regarding a TDIU claim.

In October 2012 and January 2013, the RO sent the Veteran notices regarding TDIU claims.  In February 2013, the Veteran, through his representative, stated that he was not claiming unemployability, as he was working.  As the Veteran has communicated that he is not seeking a TDIU, the issue of a TDIU is not before the Board.

In an August 2013 rating decision, the RO granted an increase in the rating for right ankle deltoid ligament strain to 10 percent, effective March 18, 2013.  The RO granted an increase in the rating for left ankle strain to 10 percent, effective December 14, 2012.

With respect to the issues before the Board on appeal, the initial and later ratings for bilateral pes planus and right and left ankle disabilities, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  From July 5, 2005, to September 28, 2009, bilateral pes planus produced mild symptoms, without weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, or objective evidence of pain on manipulation and use of the feet.

2.  From September 29, 2009, bilateral pes planus and right foot sesamoiditis produced pain on palpation of the right foot consistent with moderate injury of the right foot.

3.  From May 23, 2012, bilateral pes planus status post right foot sesamoidectomy surgeries has been manifested by marked right foot pronation, accentuated pain on manipulation and use bilaterally, extreme tenderness of right foot plantar surfaces, and diminished sensation in an area of the right foot, with symptoms bilaterally not improved by orthopedic shoes or appliances; without marked left foot pronation, extreme tenderness of left foot plantar surfaces, or marked displacement or spasm on manipulation of the Achilles tendons bilaterally.

4.  From July 5, 2005, to May 17, 2009, right ankle deltoid ligament strain did not produce limitation of motion, nor objective findings of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.

5.  From July 5, 2005, to May 17, 2009, left ankle strain did not produce limitation of motion, nor objective findings of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.

6.  From May 18, 2009, right ankle deltoid ligament strain has been manifested by limitation of motion and pain on motion.

7.  From May 18, 2009, left ankle strain has been manifested by limitation of motion and pain on motion.

8.  From May 23, 2012, right ankle deltoid ligament strain has been manifested by limitation of motion, pain on motion, and evidence of instability, producing impairment comparable to marked limitation of motion.

9.  Left ankle strain has been manifested by limitation of motion and pain on motion producing impairment comparable to no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  From July 5, 2005, to September 28, 2009, bilateral pes planus did not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

2.  From September 29, 2009, bilateral pes planus and right foot sesamoiditis met the criteria for a 10 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  From May 23, 2012, bilateral pes planus status post right foot sesamoidectomy surgeries met the criteria for a 30 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284.

4.  From July 5, 2005, to May 17, 2009, right ankle deltoid ligament strain did not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2013).

5.  From July 5, 2005, to May 17, 2009, left ankle strain did not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271.

6.  From May 18, 2009, right ankle deltoid ligament strain met the criteria for a 10 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271.

7.  From May 18, 2009, left ankle strain met the criteria for a 10 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271.

8.  From May 23, 2012, right ankle deltoid ligament strain met the criteria for a 20 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran with VCAA notice in letters issued in August 2005, March 2006, June 2007, June 2008, December 2009, October 2012, and January 2013.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, increased ratings, and a TDIU.  The letters informed the Veteran how VA assigns effective dates.

In the August 2009 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, reports of post-service treatment and examinations from VA and non-VA sources, and a transcript of the August 2009 Travel Board hearing.  A second Board hearing was scheduled in March 2012, but was cancelled.  In a March 2012 letter, the Veteran's representative provided information and argument that he indicated would have been the Veteran's testimony at a second hearing.  In a February 2013 letter, the Veteran's representative wrote that there was no additional medical evidence to submit, and that the Veteran asked the Board to decide the case based on the evidence already submitted.  

The Veteran has had VA examinations that addressed the manifestations and extent of his foot and ankle disabilities and the effects of those disabilities on work and other activities.  In the March 2012 letter, the Veteran's representative related the Veteran's assertion that the VA clinician who examined the Veteran in August 2010 erred by failing to record the Veteran's report that motion of his right and left ankles was painful.  The March 2012 assertion does not persuade the Board that the examiner completed the 2010 examination report inaccurately.  The Board notes, however, that there are considerable medical records from before and after the 2010 examination that contribute to the picture of the Veteran's reported symptoms and clinicians' findings over time.  The Board is satisfied that the examination reports and the statements from the Veteran provide adequate information to address the issues of the ratings for the Veteran's foot and ankle disabilities.

In response to the 2010 and 2012 Board remands, the AMC or RO obtained additional and more recent VA medical records, arranged additional VA examinations which addressed the issues raised in the remand instructions, and informed the Veteran about TDIU claims.  As noted above, the Veteran has stated that he is not seeking a TDIU.  The Board is satisfied that there has been substantial compliance with the remand directives.  Therefore no additional remand is needed, and the Board may proceed with review of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issues on appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability Ratings

The service-connected disorders affecting the Veteran's feet and ankles in many cases are addressed in the same medical reports and other evidence.  The Board will discuss the evidence together, and consider the appropriate ratings for each disorder from the initial grants of service connection forward.

The Veteran appealed the initial 0 percent rating assigned for his bilateral pes planus.  He has continued his appeal since the RO increased the rating to 10 percent from August 19, 2010, so he is seeking ratings higher than 0 percent from July 5, 2005 (the effective date of service connection), and 10 percent from August 19, 2010.

The Veteran has been found to have right foot sesamoiditis.  He underwent right foot surgeries which included sesamoidectomy in February 2010 and again in December 2012.  In December 2012, a VA examiner opined in favor of service connection for the sesamoiditis and sesamoidectomy as secondary to the Veteran's pes planus.  In evaluating the Veteran's bilateral pes planus, the RO has described the service-connected disability as bilateral pes planus with right foot sesamoiditis status post sesamoidectomy, thus considering any effects of the sesamoiditis and sesamoidectomy surgeries as part of the service-connected disability.

The Veteran appealed the initial 0 percent rating assigned for his right ankle deltoid ligament strain and the initial 0 percent rating assigned for his left ankle strain.  He has continued his appeal since the RO increased the rating for the right ankle disability to 10 percent from March 18, 2013, and increased the rating for the left ankle disability to 10 percent from December 14, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating flat foot or pes planus as follows:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:
Bilateral  ................................................... 50 percent
Unilateral  .................................................. 30 percent

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:
Bilateral  ................................................... 30 percent
Unilateral  .................................................. 20 percent

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral  .................................. 10 percent

Mild; symptoms relieved by built-up shoe or arch support
   .................................................................. 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5276.

In addition to pes planus, the rating schedule provides criteria for evaluating the foot disorders weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and malunion or nonunion of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2013).  Foot injuries other than those listed may be rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

The rating schedule provides for evaluating limited motion of the ankle at 20 percent if marked and 10 percent if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule indicates that the ankle normally has dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

VA and private medical records include findings regarding disorders affecting tendons in the Veteran's ankles.  The rating schedule provides that tenosynovitis is rated on limitation of motion, comparable to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis is rated based on the limitation of motion under the specific joint.  If the limitation of motion of the joint is noncompensable under the appropriate diagnostic code, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The rating schedule also provides criteria for evaluating ankylosis of an ankle, subastralgar joint, or tarsal joint, or for malunion or surgical removal of ankle bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2013).  

The record indicates a difference between the length of the Veteran's left and right legs.  The rating schedule provides for compensable ratings if the one leg is at least 11/4 inches or 3.2 centimeters shorter than the other.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2013).

The Veteran has right foot scars following two surgeries.  The rating schedule provides criteria at 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 for evaluating scars that are not on the head, face, or neck. 

The Veteran's service treatment records reflect his February 2003 report of problems with his feet and ankles.  In May 2003, he reported a one month history of pain in both ankles.  He stated that the ankles mostly hurt when he ran.  The treating clinician noted bilateral pes planus.  The clinician's impression was bilateral shin splints.  The clinician ordered shoe inserts, and gave the Veteran a profile for cross training.  In June 2003, the Veteran reported ongoing pain in his feet despite arch supports for flat feet.  In May 2004, the Veteran reported having pain in his feet after running.  The treating clinician found tenderness to palpation in the left foot.  The clinician's impression was pain due to pes planus.  The clinician prescribed pain medication, stretching, ice, inserts, and a limited duty profile.  In February 2005, the Veteran reported having chronic feet and ankle problems.  On examination in February 2005, the examiner noted over supination with standing with pes planus.  The examiner found that the Veteran's lower extremities and feet had full ranges of motion and full strength.  In February 2005, it was noted that the Veteran's pes planus was symptomatic.

On VA examination in September 2005, the Veteran reported that he began to have flat feet problems and bilateral ankle pain in 2003.  He stated that special shoe inserts helped somewhat.  He indicated that his feet hurt with prolonged weightbearing or with wearing boots without his arch supports.  He related that he had not missed any work due to his feet, and that foot symptoms did not affect his daily activities.  He stated that his feet bothered him about two times a month.  He stated that he had ankle pain with prolonged walking or standing.  He indicated that he did not have any swelling, and had not used any assistive devices other than arch supports.  

In both feet, the examiner found no pain on manipulation, no swelling, no deformity, and no tenderness of the plantar surfaces.  There was no marked pronation.  There were no abnormal calluses and no abnormal shoewear patterns.  In each foot the tendo achillis had no inward bowing, no inward displacement, and no spasm on manipulation.  The examiner stated that the Veteran had mild flat feet symptoms relieved by built up shoe or arch supports.  The examiner found that the Veteran's ankles both had full ranges of motion, to 20 degrees of dorsiflexion and 45 degrees of plantar flexion, without pain.  The ankles had negative anterior and posterior drawer signs and no swelling.  The examiner stated that the Veteran had bilateral ankle strain, with deltoid ligament strain in the right ankle, with no sequelae at the time of the examination.

In May 2007, the Veteran saw private physician E. B., M.D., for bilateral foot pain, especially with increased activity.  The Veteran related pain in the medial side of the hindfoot, increased with increased activity, and pain in the Achilles tendon area.  He indicated that he worked in a sedentary job as an insurance adjustor, but that he was unable to participate in sports due to pain.  Dr. B. found tight gastrocnemius tendons and mild pes planus bilaterally.  There was tenderness of the posterior tibial tendon.  Dr. B. recommended orthotics.

In a May 2007 statement, the Veteran wrote that he had major problems with his feet and ankles when he was on his feet for a long time or if he ran, walked, or jumped.  He reported that problems with his ankles began during service and worsened over time.

In VA treatment in June 2007 for back pain, the treating clinician noted that dorsiflexion and plantar flexion of the ankles were equal and strong.  In July 2007, the Veteran reported bilateral ankle and foot pain.

In October 2007, the Veteran stated that his disabilities, including low back strain, pes planus, right and left ankle strains, and right ear hearing loss, were getting worse, and affecting daily activities in his job and schooling.

In VA treatment in September 2008, the Veteran reported relatively severe right foot pain, and intermittent ankle pain.  The treating clinician noted tenderness at the first metatarsal phalangeal (MTP) joint.  There was no current ankle tenderness.  In October 2008, the Veteran reported constant, sharp pain in his feet when standing or walking.  He indicated that it hurt to walk.  

In a November 2008 VA podiatry consultation, the Veteran reported pain in his feet and ankles after walking.  He stated that orthotics had not helped.  The treating clinician found bilaterally low arches, full muscle strength, ranges of motion within normal limits, and no pain with palpation or motion.  X-rays showed oblique fracture of the right sesamoid.  The examiner found possible posterior tibial tendon dysfunction (PTTD).  In December 2008, the Veteran reported that his ankles became sore after walking, and that orthotics had not helped.  It was noted that the Veteran had been diagnosed with possible PTTD.  The treating clinician found that the Veteran had full muscle strength, normal range of motion, and no pain with palpation or motion.  There were medial longitudinal arch collapses in stance and gait bilaterally.  The right leg was 1/2 inch shorter than the left.  The clinician found that the Veteran had bilateral pes planus, possible intermittent tendonitis in the peroneal and posterior tibial tendons bilaterally, and a limb length discrepancy.  The treatment plan included pain medication, lace-up ankle braces, a 1/4 inch heel lift to the right shoe.  In VA treatment in February 2009, the Veteran reported daily pain in his ankles and feet.

In February 2009, the Veteran had an examination by private physician J. S. H., M.D.  The examination report predominantly addressed the condition of the Veteran's back, but also noted that the Veteran had bilateral pes planus and ongoing foot and ankle pain.

In a May 2009 VA podiatry visit, the Veteran reported that his ankles became sore with walking.  He stated that orthotics and heel lifts had not worked, and that recently he had experienced shin splints because of ankle braces.  The treating clinician found pain with circumduction bilaterally and especially with dorsiflexion.  Dorsiflexion of the ankles was under 10 degrees bilaterally.  There was pain along the peroneus brevis tendon bilaterally.  The inversion/eversion ratio was 2:1 bilaterally with pain on inversion.  The clinician found that the right leg was one centimeter shorter than the left.  The clinician found pes equinus bilaterally.  

In VA podiatry treatment in June 2009, the Veteran reported pain in both ankles and in the outside areas of both feet.  MRI showed longitudinal split or tear in the pereoneus brevis tendons bilaterally.  The treating clinician prescribed ankle braces and recommended specific exercises.

In the August 2009 Board hearing, the Veteran stated that clinicians had prescribed shoe inserts and ankle braces to address his pes planus and ankle problems, and that they had not worked.  He reported that his ankles were always sore, and that symptoms became much worse with a lot of standing or walking.  He noted that MRI had shown tears.   He also indicated that one leg had been found to be shorter than the other.  He stated that the ankle and foot pain led him to restrict his activities.

In an August 2009 statement, the Veteran asserted that his pes planus should be rated at 10 percent or higher, because his symptoms were not relieved by built-up shoe or arch support, and he had pain in his feet from manipulation and use.  He asserted that he had moderate limitation of motion of his ankles, warranting compensable ratings for each ankle.

In VA podiatry treatment in September 2009, the Veteran reported that after wearing a cam walker, his right big toe hurt on the plantar aspect.  He stated that his ankle pain was currently controlled.  The treating clinician found right sesamoiditis.  In November 2009, the Veteran reported that he could not do any weight bearing due to pain in the right great toe area, and could not drive.  In December 2009, the Veteran received an injection to address the right foot pain.  Right foot x-rays taken at a VA facility in December 2009 and January 2010 showed likely fracture of the bipartite medial sesamoid.  In February 2010, the Veteran had right foot tibial sesamoidectomy surgery.

In VA treatment in March 2010, the Veteran reported right foot pain worse than before the surgery.  In April 2010, right foot pain was addressed with a steroid injection.  Ongoing pain was noted in podiatry treatment in May, July, and August 2010.

On VA examination in August 2010, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported constant pain in his ankles and feet.  The examiner stated that during the examination the Veteran provided differing characterizations of the severity of the pain.  The Veteran reported that his ankles were unstable and turned outward on a daily basis.  He indicated that he could stand for 30 to 45 minutes and walk for a half mile to a mile.  He stated that he did not run, and that he tried to avoid stair climbing because it hurt his feet and ankles.  He reported that the February 2010 right foot surgery was unsuccessful, in that he had more pain in his right forefoot than before.  He stated that orthoses prescribed for him hurt more than they helped.  He reported that he had finished a course of education, and was unemployed.  He stated that foot pain made him unable to do work with prolonged weight bearing, and that the economy had made finding a suitable job difficult.

The examiner observed that the Veteran had a normal gait.  The examiner found that the Veteran was in a mild degree of acute distress due to pain in his feet.  In each foot, there was no tenderness over the Achilles, over the plantar surface of the foot, under the metatarsal heads, or about the heel.  There were no significant plantar callosities.  There were very mild hammertoe deformities of toes two through five on each foot.  No edema was obvious.  Weight bearing showed pronation with slight heel valgus.  In each foot the Achilles had mild valgus.  There was a well healed surgical scar over the right great toe.  There was some pain with manipulation of the mid foot bilaterally.  Bilateral foot abduction and adduction against resistance was slightly painful.  The drawer test was negative bilaterally for ankle instability.  The right ankle had 30 degrees of plantar flexion and 10 degrees of dorsiflexion with no pain.  The left ankle had 35 degrees of plantar flexion and 10 degrees of dorsiflexion with no pain.  After three repetitions, there was no change in the ranges of motion.  The examiner characterized the pes planus deformity as moderate, with weight bearing line slightly medial to the great toe and slight valgus deformity of the tendo Achilles.  The examiner characterized the limitation of motion of the ankles as mild.  The examiner observed that the Veteran walked without any obvious antalgic gait.

In VA treatment in September 2010, the Veteran reported continued pain in both feet.  

In June 2011, the Veteran received VA treatment for a laceration of the left foot from kicking a television stand.  A problem with the sutures was addressed in July 2011. 

In VA treatment in February 2012, the Veteran reported worsening pain in both feet.  Later in February 2012, he was seen after his ankle gave out and he jammed his foot on stairs.  He stated that he had severe pain and could not bear weight on his right foot.  A treating clinician observed swelling in the right fourth toe.  X-rays showed a nondisplaced fracture of the proximal phalanx of the fourth toe.  The fourth toe was taped to the third toe, and a post-operative boot and crutches were supplied.  In March 2012, the Veteran reported daily right ankle pain and instability that affected his everyday weightbearing activities.  The treating clinician dispensed a CAM boot for the right ankle and foot.

In March 2012, the Veteran's representative asserted that the Veteran's pes planus and right and left ankle disabilities had become more severe.  In addition, the representative stated that, during the August 2010 VA examination, the Veteran reported pain with motion of his ankles, and the examiner incorrectly recorded that motion was not painful.

In VA primary care in May 2012, it was noted that the Veteran had a foot pain syndrome with a question of tendon inflammation according to a podiatrist.  The Veteran indicated that his recently fractured toe was improved, but reported continuing right foot pain and right ankle problems.

In May 2012, the Veteran was evaluated by a clinician at a private practice specializing in feet and ankles.  The examiner, T. A. G., D.P.M., reported having the Veteran's medical records.  The Veteran reported having pain in the area of the right foot sesamoidectomy surgery, and decreased sensation along the inside aspect of the right great toe.  He stated that he did not feel that the toe touched the ground, and that this threw off his gait.  He stated that he could only walk a mile before his feet and ankles started to hurt, and he had to stop and rest.  He reported pain in both ankles, worse in the right.  He stated that his ankles twisted and turned easily, and he had two or three ankle sprains per year.  He reported pain in the plantar surfaces of both feet with walking.

Dr. G. observed that the Veteran's gait was antalgic and supinated.  On neurological examination, Dr. G. found loss of protective threshold and diminished vibratory sensation at the right foot along the medial first ray, both dorsal lateral and plantar.  Dr. G. found in the Veteran's right foot pain with palpation and manipulation, exacerbated with weightbearing.  There was pinpoint tenderness in the fibular sesamoid area, with decreased purchase with the great toe.  Dr. G. found that there was a clear correlation between the pain and the Veteran's abnormal antalgic gait.  In the Veteran's left foot, Dr. G. found extreme tenderness with palpation of the plantar surface.  With walking there were excessive arch collapse and pronation changes consistent with marked pronation.  On both feet Dr. G. noted pronatory pinch calluses characteristic of abnormal or excessive pronation changes.  Dr. G. found some inward tilting or bowing of the Achilles tendon in both feet.  There was no spasm of either Achilles tendon.

In the right ankle, Dr. G. found some pain with motion.  That ankle had 0 degrees of dorsiflexion with the knee extended, and 8 degrees of dorsiflexion with the knee flexed.  There was excessive inversion with inversion stress test.  There was a positive anterior drawer of the right ankle compared to the left ankle.  Dr. G. stated it was clear that the Veteran had ongoing right ankle instability.  He stated that in the right ankle and foot the Veteran had decreased plantar flexion strength associated with the flexor hallucis longus tendon.  Dr. G. found that the left ankle had more normal dorsiflexion with 6 degrees of dorsiflexion with the knee extended and 14 degrees of dorsiflexion with the knee flexed.  There was no pain with motion of the left ankle.

In VA podiatry treatment in August 2012, the Veteran reported pain in both ankles and feet, with worse pain in the right ankle and right first MTP joint.  He stated that the pain was only present with weightbearing, and was worst at the end of the day after being on his feet.  The treating clinician noted pain on palpation of the right lateral ankle over the peroneal tendons, and on the right plantar surface over the fibular sesamoid.  There was no evidence of ligamentous laxity bilaterally.  Muscle strength was 3/5 on plantar flexion of the right hallux against active resistance.  There was pain on range of motion of the right first MTP joint.  The Veteran walked with an antalgic gait, favoring his right foot.  The clinician noted that a May 2012 MRI showed tenosynovitis of the tibialis posterior, flexor digitorum longus, and flexor hallucis longus tendons.  The clinician's assessment was lateral ankle instability with chronic pain bilaterally, and right fibular sesamoiditis.  Later in August 2012, another VA podiatrist noted that CT scan of the right foot showed increased bone density with surrounding soft tissue swelling, lucency of the plantar aspect of the first metatarsal head with destructive changes of the plantar aspect and fragmentation of the sesamoid. 

In November 2012, a VA clinician recommended right foot surgery with fibular sesamoidectomy, curettage of defect in the metatarsal head, and packing of the defect with cancellous chips.  The surgery was performed in December 2012.  On follow-up a week later a clinician instructed that the Veteran remain non-weightbearing in a post-operative shoe.

Scheduled VA examination of the Veteran's feet and ankles was held in December 2012, nine days after the right foot surgery.  At the time of the examination, the Veteran was using a right knee scooter, and had postoperative dressing, bandages, and a postoperative boot on the right foot.  He was unable to bear any weight on his right foot due to the recent surgery.  The examiner stated that the right foot, toes, and ankle could not be examined due to the postoperative dressing.

The Veteran reported after service he worked in a physically demanding job installing parking equipment.  He stated that he had pain in his back, knees, ankles, and feet with that work.  He reported that he then worked in sedentary jobs while going to college, and presently worked full time in a sedentary job.  He stated that in the preceding year he had lost one to two weeks of work time due to back discomfort.  He stated that his bilateral ankle and foot disorders made him no longer able to do running, hiking, and other sports that he previously enjoyed, and made him unable to walk long distances.  He stated that he developed pain in both feet and ankles after 30 to 60 minutes of walking and 10 to 15 minutes of standing.  He reported that both ankles rolled easily.  He stated that once or twice a month the ankles rolled, which was followed by ankle swelling and increased pain for one to two days.

On examination of the left foot, the examiner found that the Veteran had pain that was accentuated on use.  The examiner indicated that the Veteran did not have pain on manipulation of the foot, and that there was no indication of swelling of the foot on use.  The examiner stated that the foot remained symptomatic despite arch supports or orthotics.  The examiner reported that the Veteran did not have extreme tenderness on the plantar surface of the foot.  The examiner found that the left foot had decreased longitudinal arch height on weightbearing.  The examiner stated that the left foot did not show objective evidence of marked deformity such as pronation or abduction.  The examiner found that in the left foot the weightbearing line fell over or medial to the great toe.  There was inward bowing of the Achilles tendon.  The Achilles tendon did not have marked inward displacement and severe spasm on manipulation.  The left foot had very mild hallux valgus.

The left ankle had 45 degrees of plantar flexion, with pain beginning at 45 degrees, and 10 degrees of dorsiflexion, with pain beginning at 10 degrees.  After three repetitions the ranges of motion were the same.  The examiner indicated that the left ankle had functional impairment due to reduced movement, pain on movement, and interference with sitting, standing, and weightbearing.  The left ankle had normal muscle strength.  

The examiner stated the opinion that the Veteran's right foot tibular and fibular sesamoid fractures with sesamoiditis were at least as likely as not due to or aggravated by his service-connected pes planus condition, because the sesamoiditis developed after treatment of his painful pes planus, and because sesamoiditis is often caused by or aggravated by pes planus.  The examiner provided the opinion that the Veteran's right ankle, left ankle, and bilateral foot disorders would limit him in employment with heavy physical labor, but would not preclude him from doing sedentary work with the ability to stretch or move about every one to two hours. 

VA examination of the Veteran's feet and ankles was performed again in March 2013, after more time had passed since the foot surgery.  The Veteran reported that after service he went to college and got a degree, and that for the past year he had been working at a university as a program manager.  He stated that in the preceding year he had missed about a week of work for foot surgery and up to a week in additional days for appointments for foot and ankle issues.  He reported that his ankles were constantly sore and became more sore with much weightbearing.  He stated that there was pain in the medial borders of both feet, and very severe pain in the area of the right foot surgeries.  He related that his ankles and feet became painful and necessitated sitting after 15 to 20 minutes of standing.  He indicated that because of his foot and ankle pain he could no longer snowboard, run, or play basketball.  He stated that even with his limited activities both ankles, but especially the right, rolled every month or two.  He indicated that after an ankle rolled his foot usually swelled so he could not wear his shoe, and he stayed off his feet for three to four days.  He reported that prolonged sitting increased the soreness in his feet and ankles, and he had to manipulate them to ease the pain.

The examiner observed that the Veteran's gait was relatively normal when he was wearing tennis shoes with somewhat of a rocker bottom, but that the Veteran used a compensated Trendelenburg pattern to shift his weight more toward the outside of the foot bilaterally.  Without shoes, the Veteran's gait was antalgic, worse in the right, and he complained of pain in the right first and second MTP region.  Toe walking was painful on the right, but he could do it, and he could heel walk and squat.  The examiner stated that the right ankle and foot had subtle swelling at the lateral malleolus compared to the left.  There was diffuse tenderness bilaterally with palpation under the medial and lateral malleolus, over the talus and medial longitudinal arch and abductor hallucis, and between the first and second metatarsal heads.  Bilaterally, the Achilles tendon was mildly tender to palpation, and with weightbearing had an alignment of about 10 degrees valgus.

On examination of the right foot, the examiner found that the foot had pes planus with accentuated pain on use and with manipulation.  There was no indication that the foot had swelling on use.  The foot did not have characteristic or other calluses caused by the flatfoot condition.  The weightbearing line fell over or medial to the great toe.  The right Achilles tendon had no inward bowing, no marked inward displacement on manipulation, and no severe spasm on manipulation.  The right foot symptoms were not relieved by arch supports, built up shoes, or orthotics.  There was extreme tenderness of the plantar surface of the foot.  The foot had marked pronation.  The extreme plantar tenderness and marked pronation were not improved by orthopedic shoes or appliances.  

Range of motion of the toes was full and symmetric bilaterally except for the right first MTP and interphalangeal (IP) joints.  The right first MTP had 0 degrees of plantar flexion and 40 degrees or dorsiflexion compared to 15 degrees and 55 degrees respectively on the left.  The right first IP joint had 5 degrees short of neutral toe extension and 30 degrees of flexion, compared to 5 degrees and 40 degrees respectively on the left.  Hallux valgus was mild, 15 degrees on the right, compared to 5 degrees on the left.  The right foot had a 4 by 0.5 centimeter scar dorsolaterally at the first MTP joint.  There was numbness over the scar.  The right foot also had a 3 by 0.2 centimeter scar between the first and second metatarsal heads.  The scars were well healed and nontender.

The right ankle had plantar flexion to 60 degrees, with pain beginning at 0 degrees.  The right ankle had -5 degrees of dorsiflexion, with pain beginning at -5 degrees.  After three repetitions of motions of the right ankle and foot, there was no additional limitation of motion.  The right and left ankles had normal muscle strength on plantar flexion and dorsiflexion.  On anterior drawer test, and on inversion/eversion stress test, neither ankle showed laxity compared with the opposite side.  The right ankle had tenosynovitis.  The examiner found that the Veteran's right ankle had functional impairment due to less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  The examiner concurred with the December 2012 VA opinion that the Veteran's ankle disabilities limited him to sedentary employment.  

Clinicians have found that the Veteran's right leg is shorter than his left leg by 1/2 inch or one centimeter.  As the discrepancy is considerably less than the 11/4 inch or 3.2 centimeter difference warranting a compensable rating under Diagnostic Code 5275, a separate rating for that difference is not warranted.

The Veteran's service-connected bilateral foot disability includes the bilateral pes planus and the right foot sesamoiditis and status post two right foot surgeries.  On examination in September 2005, the Veteran indicated that arch supports at least helped with foot symptoms.  He reported pain with use of his feet about two times a month.  The examiner found no pain on manipulation of the feet.  In 2007 and 2008 the Veteran began to report more pain with use of his feet, but in 2008 clinicians found no evidence of pain on palpation or manipulation of his feet.  The evidence from the time immediately following the Veteran's service does not meet the criteria under Diagnostic Code 5276 for a compensable rating for his pes planus.

On VA podiatry treatment on September 29, 2009, however, the treating clinician found pain on palpation of the tibial sesamoid, and diagnosed right sesamoiditis.  From that date there was objective evidence of pain on manipulation of a foot.  The sesamoiditis, which has been found to be secondary to or part of the pes planus, produced pain, tenderness, and functional impairment sufficient to constitute a moderate injury of the right foot, warranting a 10 percent rating under Diagnostic Code 5284.  The Board therefore grants a 10 percent rating for the bilateral pes planus with right sesamoiditis from September 29, 2009.

The 2012 and 2013 findings of Dr. G and VA treating and examining clinicians regarding the Veteran's feet differ in some respects, but include some findings consistent with criteria for a pes planus rating higher than 10 percent.  In his May 2012 evaluation Dr. G. observed evidence of marked pronation, and found right foot pain with palpation and manipulation exacerbated by weightbearing.  He found extreme tenderness with palpation of the plantar surface of the left foot.  Bilaterally he found calluses characteristic of excessive pronation.  The VA clinician who examined the Veteran's left foot in December 2012 found that pain in that foot was accentuated on use.  The VA clinician who examined the Veteran's right foot in March 2013 found that pain on manipulation and use was accentuated.  That examiner found extreme plantar tenderness and marked pronation that were not improved by orthopedic shoes or appliances.  The findings of Dr. G. and the VA examiners do not meet all of the criteria for a higher rating.  Considering the accentuated pain and extreme tenderness, however, the disability picture more nearly approximates the criteria for a 30 percent rating than those for a 10 percent rating under Diagnostic Code 5276.  The Board therefore grants a 30 percent rating from May 23, 2012, the date of Dr. G.'s evaluation.

The effects and extent of the disabilities of the Veteran's left and right feet do not warrant a rating higher than 30 percent for bilateral pes planus.  His foot disabilities meet some, but do not meet most, of the criteria for a 50 percent rating.  Clinicians have stated that the symptoms in each foot have not been improved by orthopedic shoes or appliances.  On examinations, the left foot has not had pronounced, marked pronation and has not had extreme tenderness of the plantar surfaces.  The left Achilles tendon has not had marked inward displacement and severe spasm on manipulation.  The right foot has had marked pronation and extreme tenderness of the plantar surfaces.  The right Achilles tendon has not had marked inward displacement nor severe spasm on manipulation.  In summary, the left foot disability has not met most of the criteria for a 50 percent bilateral pes planus rating, and the right foot disability has met some but not all of the criteria.  The feet disabilities taken together, then, fall considerably short of the criteria for a 50 percent rating, and do not approximate the criteria for a 50 percent rating more than those for a 30 percent rating.  The preponderance of the evidence therefore is against a rating higher than 30 percent for pes planus.

The Board has considered whether the disabilities of each of the Veteran's feet warrant separate ratings under diagnostic codes other than Diagnostic Code 5276 for pes planus.  Dr. G. noted some diminished sensation over part of the right foot.  The 2013 VA examination noted numbness over one of the surgical scars on that foot.  The reports from Dr. G. and the 2013 VA examination did not indicate how, if at all, diminished sensation in part of the right foot affects function of the foot.  The 30 percent rating granted in this decision for bilateral pes planus and right foot sesamoiditis and surgery residuals addresses the effects of pain on the function of the feet, including function with standing and walking.  The evidence does not indicate that diminished sensation in an area of the right foot impairs function at rest or in standing, walking, or other activities in a way different from or in addition to the functional impairment that is already considered in the 30 percent pes planus rating.  Without evidence of functional impairment beyond that already compensated, it would be duplicative, or "pyramiding," to assign for the diminished sensation a separate rating under a different diagnostic code, such as a code for a neurological disorder.  See 38 C.F.R. § 4.14 (2013).

The medical records show that tendon disorders are part of the Veteran's right and left ankle strains.  In rating tenosynovitis based on limitation of motion, a 10 percent rating may be assigned for each major joint even if the limitation of motion is noncompensable under Diagnostic Code 5271.  On the September 2005 rating decision, the Veteran's ankles did not have limitation of motion.  At that time, and in treatment in 2007 and 2008, there was no objective finding of limitation of motion, nor of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In VA podiatry treatment on May 18, 2009, the examiner found evidence of pain with motion of each ankle, and found limitation of dorsiflexion of each ankle.  Because each ankle had limitation of motion due to service-connected strain including tenosynovitis, a 10 percent rating for each ankle is warranted under Diagnostic Codes 5003 and 5271 from May 18, 2009.

On May 23, 2012, Dr. G. found that the right ankle had dorsiflexion limited to 8 degrees, decreased plantar flexion strength, pain with motion, and instability on testing.  The 2013 VA examination found right ankle limitation limited to -5 degrees, and pain throughout the range of plantar flexion.  Testing at that time did not confirm instability, but the examiner found that the ankle disability disturbed locomotion and interfered with weightbearing.  The measured limitation of motion, considered together with the pain on motion and the evidence of instability, produce right ankle disability comparable to marked limitation of motion.  The Board therefore grants a 20 percent rating from May 23, 2012.  The overall disability of the right ankle is not comparable to ankylosis, and does not warrant a rating higher than 20 percent.

Limitation of motion Veteran's left ankle has not been measured as worse than limitation to 10 degrees of dorsiflexion, even taking pain with motion into consideration.  The Veteran has reported that his left ankle sometimes rolls, but no clinician has found objective evidence of instability of that ankle.  The evidence provides a left ankle disability picture that is not comparable to more than moderate limitation of motion.  Therefore, a disability rating higher than 10 percent is not warranted for the Veteran's left ankle strain for any period.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular 

rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's bilateral pes planus, with right foot sesamoiditis and surgeries, and his right and left ankle disabilities, have not required frequent hospitalizations.  Those disabilities limit him to sedentary employment, but that limitation does not constitute marked interference with employment.  The rating criteria adequately address the manifestations of the Veteran's foot and ankle disabilities, and allow for ratings that reasonably compensate his impairment.  It is not necessary to refer the rating issues for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, in September 2012 the Board found that evidence of record raised the issue of a TDIU.  The Board remanded the issue for notice to the Veteran and development of relevant evidence.  In February 2013, the Veteran stated that he was not seeking a TDIU, as he was working.  The Veteran thus has communicated that he does not want VA to consider whether he is entitled to a TDIU.


ORDER

From July 5, 2005, to September 28, 2009, a compensable disability rating for bilateral pes planus is denied.

From September 29, 2009, a 10 percent disability rating for bilateral pes planus with right foot sesamoiditis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From May 23, 2012, a 30 percent disability rating for bilateral pes planus status post right foot sesamoidectomy surgeries is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From July 5, 2005, to May 17, 2009, a compensable disability rating for right ankle deltoid ligament strain is denied.

From July 5, 2005, to May 17, 2009, a compensable disability rating for left ankle strain is denied.

From May 18, 2009, a 10 percent disability rating for right ankle deltoid ligament strain is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From May 18, 2009, a 10 percent disability rating for left ankle strain is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From May 23, 2012, a 20 percent rating for right ankle deltoid ligament strain is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


